Name: Commission Regulation (EEC) No 669/92 of 17 March 1992 temporarily suspending the advance fixing of export refunds on beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 3. 92 Official Journal of the European Communities No L 71 /23 COMMISSION REGULATION (EEC) No 669/92 of 17 March 1992 temporarily suspending the advance fixing of export refunds on beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/910, Having regard to Council Regulation (EEC) No 885/68 of 28 June 1968 laying down general rules for granting export refunds on beef and veal and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 427/77 (4), and in particular the second subpara ­ graph of Article 5 (4) thereof, Whereas the advance fixing of refunds should be suspended temporarily in order to prevent abuse on the export of certain pure-bred breeding animals and pending an amendment to the nomenclature for export refunds on such bovine animals, HAS ADOPTED THIS REGULATION : Article 1 The advance fixing of export refunds on the products covered by CN code 0102 10 00 referred to in the Annex to Regulation (EEC) No 1 19/92 (*), is hereby suspended for the period 16 to 20 March 1992. Article 2 This Regulation shall enter into force on 18 March 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28. 6. 1968, p. 24. 0 OJ No L 150, 15. 6. 1991 , p. 16. 0 OJ No L 156, 4. 7. 1968, p. 2. (4) OJ No L 61 , 5. 3. 1977, p. 16. O OJ No L 14, 21 . 1 . 1992, p. 5 .